Citation Nr: 1546261	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right knee patellar tendonitis and patellofemoral pain syndrome.

2.  Entitlement to service connection for chronic right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO, among other things, denied entitlement to service connection for right knee pain (claimed as right knee condition) and chronic right plantar fasciitis.  The right knee issue has been recharacterized in light of the subsequent diagnoses of right knee disorders as discussed below.

In September 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record as part of the Virtual VA file.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's right knee patellar tendonitis and patellofemoral pain syndrome are related to service.

2.  The evidence is approximately evenly balanced as to whether the Veteran's chronic right foot plantar fasciitis is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right knee patellar tendonitis and patellofemoral pain syndrome were incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, chronic right foot plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On the January 2013 VA examination, the Veteran was diagnosed with right knee patellar tendonitis and patellofemoral pain syndrome and chronic right foot plantar fasciitis.  He has thus met the current disability requirement with regard to each claim.

In addition, the service treatment records contain multiple references to right knee symptoms, a diagnosis of right knee sprain, and a provisional diagnosis of right knee arthritis.  There is also a notation of a foot problem.  Moreover, during the September 2014 Board hearing, the Veteran offered competent, credible testimony of right knee and right foot pain in service.  The Veteran has therefore met the in-service disease or injury requirement with regard to each claim.

The dispositive question on this appeal is thus whether there is a relationship between the current right knee and foot disabilities and the in-service right knee and foot symptoms and right knee diagnoses.  The only medical opinion on this question is that of the April 2013 VA examiner.  The examiner noted the in-service knee symptoms and diagnoses and the first post service record of the right knee in 2009.  He concluded that it was not likely that the Veteran's current knee pain was related to service because of the lack of medical records between the end of service in 2006 and 2009 that the Veteran suffered from knee symptoms during this time.  Therefore, according to the examiner, "based on medical records alone, it is less likely than not that the Veteran's right knee condition diagnosed as patellar tendonitis and patellofemoral pain syndrome is associated with his military service."  Similarly, as to the right foot, the examiner found the current right plantar fasciitis not likely related to service based on the lack of medical records showing that the Veteran suffered from this or any other foot disorder during service.

The April 2013 VA examiner's opinions as to the etiology of the Veteran's right knee and foot disabilities are flawed and of little, if any, probative weight because he based these opinions solely on the lack of medical records without considering the lay statements of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, improperly "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, during the Board hearing, the Veteran offered competent, credible testimony that he experienced right knee and foot symptoms continuously from the time of service.  Specifically, the Veteran reported that he experienced symptoms continuously after separation from service, but did not seek medical treatment for them because he did not have medical insurance.  The Veteran reported that he instead treated his symptoms with over-the-counter medication and orthotics.  The Board finds this explanation for the lack of medical documentation of the symptoms entirely credible.  In addition, the Board notes that the Veteran reported that his post-service employment was as an office worker at a telephone call center and an Information Technology business.  The Board finds that such employment is considerably less consistent with activities that could cause chronic knee and foot disabilities than six years of active military service.  As such, the Board finds that the evidence of record demonstrates that the Veteran experienced right knee and foot symptoms continuously from 2006 to 2009.

At a minimum, the evidence is thus approximately evenly balanced as to whether the Veteran's current right knee patellar tendonitis/patellar femoral syndrome and chronic right foot plantar fasciitis are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for right knee patellar tendonitis and patellofemoral pain syndrome is granted.

Entitlement to service connection for chronic right foot plantar fasciitis is granted.




____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


